 



Exhibit 10.12
INTEL CORPORATION
RESTRICTED STOCK UNIT AGREEMENT
UNDER THE 2004 EQUITY INCENTIVE PLAN
(FOR GRANTS UNDER THE ELTSOP PROGRAM)

1.   TERMS OF RESTRICTED STOCK UNIT       This Restricted Stock Unit Agreement
(this “Agreement”), the Notice of Grant delivered herewith (the “Notice of
Grant”) and the Intel Corporation 2004 Equity Incentive Plan (the “2004 Plan”),
as such may be amended from time to time, constitute the entire understanding
between you and Intel Corporation (the “Corporation”) regarding the Restricted
Stock Units (“RSUs”) identified in your Notice of Grant.   2.   SIGNATURE      
If you fail to electronically sign this Agreement within 180 days of the Grant
Date, the RSUs subject to your Notice of Grant will be cancelled, except as
determined by the Corporation in its sole discretion.   3.   VESTING OF RSUs    
  Provided that you remain continuously employed by the Corporation or a
Subsidiary on a full time basis from the Grant Date specified in the Notice of
Grant through each vesting date specified in the Notice of Grant, the RSUs shall
vest and be converted into the right to receive the number of shares of the
Corporation’s Common Stock, $.001 par value (the “Common Stock”), specified on
the Notice of Grant with respect to such vesting date, except as otherwise
provided in this Agreement. If a vesting date falls on a weekend or any other
day on which the NASDAQ Stock Market (“NASDAQ”) is not open, affected RSUs shall
vest on the next following NASDAQ business day. The number of shares of Common
Stock into which RSUs convert as specified in the Notice of Grant shall be
adjusted for stock splits and similar matters as specified in and pursuant to
the 2004 Plan.       RSUs will vest to the extent provided in and in accordance
with the terms of the Notice of Grant and this Agreement. If your status as an
Employee terminates

1.



--------------------------------------------------------------------------------



 



    for any reason except death, or Disablement (defined below), prior to the
vesting dates set forth in your Notice of Grant, your unvested RSUs will be
cancelled.   4.   CONVERSION INTO COMMON STOCK       Shares of Common Stock will
be issued or become free of restrictions as soon as practicable following
vesting of the RSUs, provided that you have satisfied your tax withholding
obligations as specified under Section 10 of this Agreement and you have
completed, signed and returned any documents and taken any additional action
that the Corporation deems appropriate to enable it to accomplish the delivery
of the shares of Common Stock. The shares of Common Stock will be issued in your
name or, in the event of your death or Disablement, to your executor or personal
representative, and may be effected by recording shares on the stock records of
the Corporation or by crediting shares in an account established on your behalf
with a brokerage firm or other custodian, in each case as determined by the
Corporation. In no event will the Corporation be obligated to issue a fractional
share.       Notwithstanding the foregoing, (i) the Corporation shall not be
obligated to deliver any shares of the Common Stock during any period when the
Corporation determines that the conversion of a RSU or the delivery of shares
hereunder would violate any laws of the United States or your country of
residence or employment and/or may issue shares subject to any restrictive
legends that, as determined by the Corporation’s counsel, is necessary to comply
with securities or other regulatory requirements, and (ii) the date on which
shares are issued may include a delay in order to provide the Corporation such
time as it determines appropriate to address tax withholding and other
administrative matters.   5.   LEAVES OF ABSENCE

  a.   Except as expressly provided otherwise in this Agreement, if you take a
personal leave of absence under the Intel Leave Guidelines (“PLOA”), your RSUs
will vest only to the extent and during the times specified in this Section 5:

  i.   If the duration of the PLOA is less than thirty (30) days:

  1.   The vesting date set forth in your Notice of Grant for any RSUs that (but
for this provision) would have vested during the PLOA shall be deferred until
the first day that you return to work (i.e., the date that the PLOA is
terminated) or, if you return on a day that the NASDAQ is not open, the next
following NASDAQ business day; and

2.



--------------------------------------------------------------------------------



 



  2.   The vesting date set forth in your Notice of Grant for any RSUs that are
scheduled to vest following the date that the PLOA is terminated shall not be
affected by the PLOA.

  ii.   If the duration of the PLOA equals or exceeds thirty (30) days, the
vesting dates set forth in your Notice of Grant for any RSUs that follow the
commencement of the PLOA shall be deferred beyond the dates set forth in the
Notice of Grant by a period of time equal to the duration of the PLOA.     iii.
  If you terminate employment with the Corporation during a PLOA, then in
addition to the effect on the vesting dates set forth in clause (a)(i) and
(a)(ii) of this Section 5, any RSUs that had not vested prior to the
commencement of the PLOA shall be cancelled as of the date of your termination
of employment, as applicable, except to the extent provided otherwise in
Sections 8 through 10 hereof.

  b.   If you take an approved Leave of Absence other than a PLOA under Intel
Leave Guidelines, the vesting of RSUs shall be unaffected by such absence and
will vest in accordance with the schedule set forth in the Notice of Grant.

6.   SUSPENSION OR TERMINATION OF RSU FOR MISCONDUCT       If at any time the
Committee of the Board of Directors of the Corporation established pursuant to
the 2004 Plan (the “Committee”), including any Subcommittee or “Authorized
Officer” (as defined in Section 8(a)(v) of the 2004 Plan) notifies the
Corporation that they reasonably believe that you have committed an act of
misconduct as described in Section 8(a)(v) of the 2004 Plan (embezzlement,
fraud, dishonesty, nonpayment of any obligation owed to the Corporation, breach
of fiduciary duty or deliberate disregard of Corporation rules resulting in
loss, damage or injury to the Corporation, an unauthorized disclosure of any
Corporation trade secret or confidential information, any conduct constituting
unfair competition, inducing any customer to breach a contract with the
Corporation or inducing any principal for whom the Corporation acts as agent to
terminate such agency relationship), the vesting of your RSUs may be suspended
pending a determination of whether an act of misconduct has been committed. If
the Corporation determines that you have committed an act of misconduct, all
RSUs not vested as of the date the Corporation was notified that you may have
committed an act of misconduct shall be cancelled and neither you nor any
beneficiary shall be entitled to any claim with respect to the RSUs whatsoever.
Any determination by the Committee or an Authorized Officer with respect to the
foregoing shall be final, conclusive, and binding on all interested parties.  
7.   TERMINATION OF EMPLOYMENT

3.



--------------------------------------------------------------------------------



 



    Except as expressly provided otherwise in this Agreement, if your employment
by the Corporation terminates for any reason, whether voluntarily or
involuntarily, other than on account of death, or Disablement (defined below),
all RSUs not then vested shall be cancelled on the date of employment
termination, regardless of whether such employment termination is as a result of
a divestiture or otherwise. For purposes of this Section 7, your employment with
any partnership, joint venture or corporation not meeting the requirements of a
Subsidiary in which the Corporation or a Subsidiary is a party shall be
considered employment for purposes of this provision if either (a) an the entity
is designated by the Committee as a Subsidiary for purposes of this provision or
(b) you are specifically designated as an employee of a Subsidiary for purposes
of this provision.       For purposes of this provision, your employment is not
deemed terminated if, prior to sixty (60) days after the date of termination
from the Corporation or a Subsidiary, you are rehired by the Corporation or a
Subsidiary on a basis that would make you eligible for future Intel RSU grants,
nor would your transfer from the Corporation to any Subsidiary or from any one
Subsidiary to another, or from a Subsidiary to the Corporation be deemed a
termination of employment.   8.   DEATH       Except as expressly provided
otherwise in this Agreement, if you die while employed by the Corporation, your
RSUs will become one hundred percent (100%) vested.   9.   DISABILITY      
Except as expressly provided otherwise in this Agreement and upon your
termination of employment as a result of a determination of Disablement, your
RSUs will become one hundred percent (100%) vested.       For purposes of this
Section 9, “Disablement” shall be determined in accordance with the standards
and procedures of the then-current Long Term Disability Plan maintained by the
Corporation or the Subsidiary that employs you, and in the event you are not a
participant in a then-current Long Term Disability Plan maintained by the
Corporation or the Subsidiary that employs you, “Disablement” shall have the
same meaning as disablement is defined in the Intel Long Term Disability Plan,
which is generally a physical condition arising from an illness or injury, which
renders an individual incapable of performing work in any occupation, as
determined by the Corporation.   10.   TAX WITHHOLDING       RSUs are taxable
upon vesting based on the market value in accordance with the tax laws of the
country where you are resident or employed. RSUs are taxable in accordance with
the existing or future tax laws of the country where

4.



--------------------------------------------------------------------------------



 



    you are resident or employed. If you are an U.S. citizen or expatriate, you
may also be subject to U.S. tax laws.       To the extent required by applicable
federal, state or other law, you shall make arrangements satisfactory to the
Corporation or the Subsidiary that employs you for the payment and satisfaction
of any income tax, social security tax, payroll tax, social taxes, applicable
national or local taxes, payment on account or other tax related to withholding
obligations that arise by reason of granting of a RSU, vesting of a RSU or any
sale of shares of the Common Stock (whichever is applicable).       The
Corporation shall not be required to issue or lift any restrictions on shares of
the Common Stock pursuant to your RSUs or to recognize any purported transfer of
shares of the Common Stock until such obligations are satisfied.       Unless
provided otherwise by the Committee, these obligations will be satisfied by the
Corporation withholding a number of shares of Common Stock that would otherwise
be issued under the RSUs that the Corporation determines has a Market Value
sufficient to meet the tax withholding obligations. In the event that the
Committee provides that these obligations will not be satisfied under the method
described in the previous sentence, you authorize UBS Financial Services Inc.,
or any successor plan administrator, to sell a number of shares of Common Stock
that are issued under the RSUs, which the Corporation determines is sufficient
to generate an amount that meets the tax withholding obligations plus additional
shares to account for rounding and market fluctuations, and to pay such tax
withholding to the Corporation. The shares may be sold as part of a block trade
with other participants of the 2004 Plan in which all participants receive an
average price. For this purpose, “Market Value” will be calculated as the
average of the highest and lowest sales prices of the Common Stock as reported
by NASDAQ on the day your RSUs vest. The future value of the underlying shares
of Common Stock is unknown and cannot be predicted with certainty.       You are
ultimately liable and responsible for all taxes owed by you in connection with
your RSUs, regardless of any action the Corporation takes or any transaction
pursuant to this Section 10 with respect to any tax withholding obligations that
arise in connection with the RSUs. The Corporation makes no representation or
undertaking regarding the treatment of any tax withholding in connection with
the grant, issuance, vesting or settlement of the RSUs or the subsequent sale of
any of the shares of Common Stock underlying the RSUs that vest. The Corporation
does not commit and is under no obligation to structure the RSU program to
reduce or eliminate your tax liability.   11.   RIGHTS AS A STOCKHOLDER      
Your RSUs may not be otherwise transferred or assigned, pledged, hypothecated or
otherwise disposed of in any way, whether by operation of law

5.



--------------------------------------------------------------------------------



 



    or otherwise, and may not be subject to execution, attachment or similar
process. Any attempt to transfer, assign, hypothecate or otherwise dispose of
your RSUs other than as permitted above, shall be void and unenforceable against
the Corporation.       You will have the rights of a stockholder only after
shares of the Common Stock have been issued to you following vesting of your
RSUs and satisfaction of all other conditions to the issuance of those shares as
set forth in this Agreement. RSUs shall not entitle you to any rights of a
stockholder of Common Stock and there are no voting or dividend rights with
respect to your RSUs. RSUs shall remain terminable pursuant to this Agreement at
all times until they vest and convert into shares. As a condition to having the
right to receive shares of Common Stock pursuant to your RSUs, you acknowledge
that unvested RSUs shall have no value for purposes of any aspect of your
employment relationship with the Corporation.   12.   DISPUTES       Any
question concerning the interpretation of this Agreement, your Notice of Grant,
the RSUs or the 2004 Plan, any adjustments required to be made thereunder, and
any controversy that may arise under the Standard Terms, your Notice of Grant,
the RSUs or the 2004 Plan shall be determined by the Committee (including any
person(s) to whom the Committee has delegated its authority) in its sole and
absolute discretion. Such decision by the Committee shall be final and binding
unless determined pursuant to Section 15(e) to have been arbitrary and
capricious.   13.   AMENDMENTS       The 2004 Plan and RSUs may be amended or
altered by the Committee or the Board of Directors of the Corporation to the
extent provided in the 2004 Plan.   14.   DATA PRIVACY       You explicitly and
unambiguously consent to the collection, use and transfer, in electronic or
other form, of your personal data as described in this document by the
Corporation for the exclusive purpose of implementing, administering and
managing your participation in the 2004 Plan.       You hereby understand that
the Corporation holds certain personal information about you, including, but not
limited to, your name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Corporation, details of all
RSUs or any other entitlement to shares of stock awarded, canceled, exercised,
vested, unvested or outstanding in your favor, for the purpose of implementing,

6.



--------------------------------------------------------------------------------



 



    administering and managing the 2004 Plan (“Data”). You hereby understand
that Data may be transferred to any third parties assisting in the
implementation, administration and management of the 2004 Plan, that these
recipients may be located in your country or elsewhere, and that the recipient’s
country may have different data privacy laws and protections than your country.
You hereby understand that you may request a list with the names and addresses
of any potential recipients of the Data by contacting your local human resources
representative. You authorize the recipients to receive, possess, use, retain
and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing your participation in the 2004 Plan,
including any requisite transfer of such Data as may be required to a broker or
other third party with whom you may elect to deposit any shares of Common Stock
acquired under your RSUs. You hereby understand that Data will be held only as
long as is necessary to implement, administer and manage your participation in
the 2004 Plan. You hereby understand that you may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing your local human resources
representative. You hereby understand, however, that refusing or withdrawing
your consent may affect your ability to participate in the 2004 Plan. For more
information on the consequences of your refusal to consent or withdrawal of
consent, you hereby understand that you may contact the human resources
representative responsible for your country at the local or regional level.  
15.   THE 2004 PLAN AND OTHER TERMS; OTHER MATTERS

  a.   Certain capitalized terms used in this Agreement are defined in the 2004
Plan. Any prior agreements, commitments or negotiations concerning the RSUs are
superseded by this Agreement and your Notice of Grant.         The grant of RSUs
to an employee in any one year, or at any time, does not obligate the
Corporation or any Subsidiary to make a grant in any future year or in any given
amount and should not create an expectation that the Corporation or any
Subsidiary might make a grant in any future year or in any given amount.     b.
  To the extent that the grant of RSUs refers to the Common Stock of Intel
Corporation, and as required by the laws of your country of residence or
employment, only authorized but unissued shares thereof shall be utilized for
delivery upon vesting in accord with the terms hereof.     c.   Notwithstanding
any other provision of this Agreement, if any changes in the financial or tax
accounting rules applicable to the RSUs covered by this Agreement shall occur
which, in the sole judgment of the Committee, may have an adverse effect on the
reported earnings, assets or liabilities of the

7.



--------------------------------------------------------------------------------



 



      Corporation, the Committee may, in its sole discretion, modify this
Agreement or cancel and cause a forfeiture with respect to any unvested RSUs at
the time of such determination.     d.   Nothing contained in this Agreement
creates or implies an employment contract or term of employment upon which you
may rely.     e.   Because this Agreement relates to terms and conditions under
which you may be issued shares of Common Stock of Intel Corporation, a Delaware
corporation, an essential term of this Agreement is that it shall be governed by
the laws of the State of Delaware, without regard to choice of law principles of
Delaware or other jurisdictions. Any action, suit, or proceeding relating to
this Agreement or the RSUs granted hereunder shall be brought in the state or
federal courts of competent jurisdiction in the State of California.     f.  
Notwithstanding anything to the contrary in this Agreement or the applicable
Notice of Grant, your RSUs are subject to reduction by the Corporation if you
change your employment classification from a full-time employee to a part-time
employee.     g.   RSUs are not part of your employment contract (if any) with
the Corporation, your salary, your normal or expected compensation, or other
remuneration for any purposes, including for purposes of computing severance pay
or other termination compensation or indemnity.     h.   In consideration of the
grant of RSUs, no claim or entitlement to compensation or damages shall arise
from termination of your RSUs or diminution in value of the RSUs or Common Stock
acquired through vested RSUs resulting from termination of your active
employment by the Corporation (for any reason whatsoever and whether or not in
breach of local labor laws) and you hereby release the Corporation from any such
claim that may arise; if, notwithstanding the foregoing, any such claim is found
by a court of competent jurisdiction to have arisen, then you shall be deemed
irrevocably to have waived your entitlement to pursue such claim.     i.  
Notwithstanding any terms or conditions of the 2004 Plan to the contrary, in the
event of involuntary termination of your employment (whether or not in breach of
local labor laws), your right to receive the RSUs and vest in RSUs under the
2004 Plan, if any, will terminate effective as of the date that you are no
longer actively employed and will not be extended by any notice period mandated
under local law (e.g., active employment would not include a period of “garden
leave” or similar period pursuant to local law); furthermore, in the event of
involuntary termination of employment (whether or not in breach of local labor
laws), your right to sell shares of Common Stock that converted from vested RSUs
after termination of employment, if any, will be measured by the date of
termination of your active employment and will not be extended by any notice
period mandated under local law.

8.



--------------------------------------------------------------------------------



 



  j.   Notwithstanding any provision of these Standard Terms, the Notice of
Grant or the 2004 Plan to the contrary, if, at the time of your termination of
employment with the Corporation, you are a “specified employee” as defined in
Section 409A of the Internal Revenue Code (“Code”), and one or more of the
payments or benefits received or to be received by you pursuant to the RSUs
would constitute deferred compensation subject to Section 409A, no such payment
or benefit will be provided under the RSUs until the earliest of (A) the date
which is six (6) months after your “separation from service” for any reason,
other than death or “disability” (as such terms are used in Section 409A(a)(2)
of the Code), (B) the date of your death or “disability” (as such term is used
in Section 409A(a)(2)(C) of the Code) or (C) the effective date of a “change in
the ownership or effective control” of the Corporation (as such term is used in
Section 409A(a)(2)(A)(v) of the Code). The provisions of this Section 15(j)
shall only apply to the extent required to avoid your incurrence of any penalty
tax or interest under Section 409A of the Code or any regulations or Treasury
guidance promulgated thereunder. In addition, if any provision of the RSUs would
cause you to incur any penalty tax or interest under Section 409A of the Code or
any regulations or Treasury guidance promulgated thereunder, the Corporation may
reform such provision to maintain to the maximum extent practicable the original
intent of the applicable provision without violating the provisions of
Section 409A of the Code.

By your electronic signature, you and Intel Corporation agree that the RSUs
identified in your Notice of Grant are governed by the terms of this Agreement,
the Notice of Grant and the 2004 Plan. You further acknowledge that you have
read and understood the terms of the RSUs set forth in this Agreement.
FAILURE TO ELECTRONICALLY SIGN WITHIN 180 DAYS OF THE GRANT DATE WILL RESULT IN
CANCELLATION OF THE RSUs (SEE SECTION 2 OF THIS AGREEMENT).

9.